DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on April 20, 2022 has been entered. The claims pending in this application are claims 29-56 wherein claims 39 and 40 have been withdrawn due to the restriction requirement mailed on October 20, 2020. The objections and rejections not reiterated from the previous office action are hereby withdrawn in view of applicant’s amendment filed on April 20, 2022. Claims 29-38 and 41-56 will be examined. 

Claim Objections
Claim 29 or 30 or 43 is objected to because of the following informalities: (1) “the chromogenic moiety comprised in the deposited complex” should be “the chromogenic moiety of the deposited complex”; and (2) “when exposed to” should be “when said chromogenic moiety of the deposited complex is exposed to”. 
Claim 48 is objected to because of the following informalities: (1) “the chromogenic moiety of the deposited complex is comprised in an amount sufficient to produce a signal in visible light spectrum that is detectable using bright field microscopy” should be “the chromogenic moiety of the deposited complex is present in an amount sufficient to produce a signal in visible light spectrum that is detectable using bright field microscopy”; and (2) “when exposed to” should be “when said chromogenic moiety of the deposited complex is exposed to”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-38, 41-47, 49-51, and 53-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 or 30 or 43 is rejected as vague and indefinite. Since it is known that in bright field microscopy, sample illumination is transmitted (i.e., illuminated from below and observed from above) white light (see “Bright Field Microscopy” from Wikipedia) which has a wavelength of 400 to 700 nm while infrared light spectrum is between 780 nm and 1 mm, it is unclear why the signal in infrared, or near infrared light spectrum can be detectable using a regular bright field microscopy. Please clarify. 
Response to Arguments
In page 9, fifth paragraph bridging to page 11, first paragraph of applicant’s remarks, applicant argues that “[T]he Wikipedia page states ‘Bright-field illumination, sample contrast comes from absorbance of light in the sample.’ While the light used in many brightfield systems is visible light, Applicant submits that it is also possible to use other wavelengths in this modality. For example, infrared illumination may be used with a suitable camera to produce a visible brightfield image. An example of this is shown in the attached publication Morrison et al., Laboratory Investigation; https://doi.org/10.1038/s41374-021-00714-2 (December 28, 2021), which describes the use of infrared-absorbing chromogen in bright-field microscopy as follows:
We describe a two-camera brightfield microscopy system comprising a color camera and a monochrome camera that permits viewing video of light transmitted by both H&E stain and invisible chromogens, side- by-side or overlaid, in real-time, allowing manual scanning and interpretation in the usual manner of an anatomical pathologist, with one slide taking the place of two or more. Morrison et al., pg. 2, right column (emphasis added). Invisible chromogens are defined for the present purpose as dyes deposited by enzymatic action, like conventional chromogens, but having absorbance in the ultraviolet (UV) or near infrared (NIR) predominantly outside the boundaries of human visual response. Morrison et al., pg. 2, left column (emphasis added). The quoted article is peer-reviewed, indicating that those skilled in the art accept the use of the term bright-field to refer to microscopy techniques in which contrast is produced by the absorption [in UV or NIR] by ‘invisible’ chromogens. Accordingly, Applicant submits that the use of the term ‘brightfield’ in the present claims would be properly understood by those of ordinary skill in the art and do not render the claims indefinite”. 
These arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection. Since Morrison et al., (Laboratory Investigation, https://doi.org/ 10.1038/s41374-021-00714-2 (December 28, 2021), which is Laboratory Investigation, 102, 545–553, 2022) stated that “[R]eferring to the schematic in Fig. 2, a dual-camera brightfield microscope system was designed for simultaneous viewing of both conventional visible stains and invisible IHC chromogens while manually scanning a specimen. Olympus BX-51 and BX-63 microscopes (Olympus, Waltham, MA) were adapted by replacing the conventional microscope lamp and camera. At the microscope lamp port, a dichroic beamsplitter (E1) combined visible illumination, from a tungsten halogen microscope lamp (A), with UV light and NIR light, from light emitting diodes (LEDs) or a second tungsten halogen lamp (D) with optical filtering to provide illumination channels at wavelengths near chromogen absorbance maxima. Light transmitted through the specimen was collected at the objective and split into the visible and invisible components with a second dichroic beamsplitter (E2) within a dual-camera mounting device (Thorlabs, Newton NJ USA) mounted at the camera port. Visible light was directed to a digital color camera (G) and the invisible light was directed to a monochrome camera (I). Additional filtering of light directed to the color and monochrome cameras was provided by filters F and H, respectively. Both cameras used the same underlying 2448 × 2048 pixel CMOS sensor, thereby permitting precise alignment of conventional stain and IHC images. Video from the two cameras was presented side-by-side or overlaid on the computer monitor for simultaneous viewing while examining the specimen (Thorcam software, Thorlabs). Visible light also could be viewed directly through the oculars, with the precaution of mounting bandpass filters (K) within each eyepiece to block invisible light from reaching the eye. Alternatively, the oculars could be replaced with a tube lens that prevents direct viewing” (see page 546, right column, last paragraph and page 547, left column, first paragraph, and Figure 2), Morrison et al. clearly indicate that the brightfield microscope system they used is not a regular brightfield microscope but is a dual-camera brightfield microscope comprising a digital color camera and a monochrome camera such that light transmitted through the specimen is collected at the objective and split into the visible and invisible components. Since the brightfield microscope recited in claim 29 is not a dual-camera brightfield microscope comprising a digital color camera and a monochrome camera but is a regular brightfield microscope without two different cameras and cannot split light transmitted through the specimen into the visible and invisible components, it is unclear why the signal in infrared, or near infrared light spectrum can be detectable using a regular bright field microscopy.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 29-31, 46, 47, 49, 50, 53, and 54 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. (page 1-16, 2007, a reference in IDS filed on October 19, 2020). 
Regarding claim 29, 31, 46, 47, and 53, TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. teaches a stained biological sample (eg., the stained mouse brain produced by immunohistochemistry), comprising: (a) a binding complex comprising a target (ie., a protein comprising a polypeptide), a detection probe (ie., 1° Ab) specifically bound to the target, and an enzyme conjugated to the detection probe (ie., HRP), wherein the enzyme comprises a peroxidase, and wherein the target comprises a polypeptide, a nucleic acid, or a tyrosine-containing moiety; (b) a deposited complex comprising a signaling conjugate comprising a phenolic moiety (ie., tyramide) and a chromogenic moiety (ie., a chromogen produced from a substrate of HRP such as oxidized DAB which has a brown color), wherein the phenolic moiety of the signaling conjugate is covalently bound to: (1) a location on the binding complex proximate to or directly on the enzyme conjugate; (2) a location on the binding complex proximate to or directly on the target; or (3) a location on the biological sample proximate to the target; wherein the stained biological sample is immobilized on a solid support (ie., a slide for an immunohistochemistry assay), and wherein the chromogenic moiety comprised in the deposited complex is present in an amount sufficient to produce a signal (ie., a dark color) in visible, infrared, or near infrared light spectrum, wherein said signal is detectable using bright field microscopy, and further wherein said signal provides for the specific detection of the target when exposed to one or more of visible light, infrared light, or near infrared light spectrum as recited in claim 29 wherein the signaling conjugate further comprises a linker joining the chromogenic moiety and the phenolic moiety (ie., a chemical bond linking between tyramide and biotin) as recited in claim 31, the peroxidase is horseradish peroxidase as recited in claim 46, the chromogenic moiety of the deposited complex produces a signal in visible spectrum, which is detectable using bright field microscopy, and further wherein said signal that provides for the specific detection of the target antigen as recited in claim 47, and said signal in visible, infrared, or near infrared spectrum that provides for the specific detection of the target is realized by non-uniform absorbance of the light by the signaling conjugate that results in the chromophore moiety appearing colored due to the decrease in the amount of said light that is transmitted through said stained biological sample as recited in claim 53 (see pages 3-5, 7-9, 12 and 13). 
Regarding claims 30 and 54, TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. teaches a stained biological sample (eg., the stained mouse brain produced by immunohistochemistry), comprising: (a) a binding complex comprising a target antigen (ie., a protein comprising a polypeptide), a detection probe (ie., 1° Ab) specifically bound to the target antigen, and an enzyme conjugated to the detection probe (ie., HRP), wherein the enzyme comprises a peroxidase, and the detection probe comprises an antibody specific for the target antigen; (b) a deposited complex comprising a signaling conjugate comprising a phenolic moiety (ie., tyramide) and a chromogenic moiety (ie., a chromogen produced from a substrate of HRP such as oxidized DAB which has a brown color), wherein the phenolic moiety of the signaling conjugate is covalently bound to: (1) a location on the binding complex proximate to or directly on the enzyme conjugate; (2) a location on the binding complex proximate to or directly on the target antigen; or (3) a location on the biological sample proximate to the target antigen; wherein the stained biological sample is immobilized on a solid support (ie., a slide for an immunohistochemistry assay), and wherein the stained biological sample is immobilized on a solid support (ie., a slide for an immunohistochemistry assay), and wherein the chromogenic moiety comprised in the deposited complex is present in an amount sufficient to produce a signal (ie., a dark color) in visible, infrared, or near infrared light spectrum, wherein said signal is detectable using bright field microscopy, and further wherein said signal provides for the specific detection of the target antigen when exposed to one or more of visible light, infrared light, or near infrared light spectrum as recited in claim 30 and said signal in visible, infrared, or near infrared spectrum that provides for the specific detection of the target is realized by non-uniform absorbance of the light by the signaling conjugate that results in the chromophore moiety appearing colored due to the decrease in the amount of said light that is transmitted through said stained biological sample as recited in claim 54 (see pages 3-5, 7-9, 12, and 13). 
Regarding claims 49 and 50, since TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. teaches a washing step after incubation of biotin tyramide in amplification and visualization procedures of Immounohistochemistry (see page 6), TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc discloses that said stained biological sample does not contain deposited complexes which are not covalently bound to the stained biological sample after the washing step. 
Therefore, TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. teaches all limitations recited in claims 29-31, 46, 47, 49, 50, 53, and 54.  
Response to Arguments
In page 13, second paragraph bridging to page 18, fifth paragraph of applicant’s remarks, applicant argues that “the cited disclosures of PerkinElmer include textual and schematic descriptions of tag-linked tyramides (e.g., biotin-linked or hapen-linked tyramides), or fluorophore-linked tyramides. The disclosure of a tag (biotin or hapten) linked to a tyramide plainly fails to anticipate the present claims because biotin or a hapten is not a chromogen. The disclosure of fluorophore-linked tyramides also fails to anticipate the present claims because the amount of fluorophore deposited in such a sample is too low to be detected by bright field microscopy. By contrast, claim 29 recites that ‘the phenolic moiety of the signaling conjugate is covalently bound’ to the recited location(s) and ‘the chromogenic moiety comprised in the deposited complex is present in an amount sufficient to produce a signal in visible, infrared, or near infrared light spectrum, wherein said signal is detectable using bright field microscopy’. Thus, even if the fluorophore used in PerkinElmer is one that has absorbance in the visible spectrum, the amount of fluorophore used would be far too low to allow its use as a chromogen. Based thereon it necessarily follows that PerkinElmer teaches methods that incorporate an amount of fluorophore capable of producing a fluorescence signal that specifically indicates the location of the target. This places an upper limit on the amount of fluorophore used, because an excessive amount of fluorophore would result in high background levels that would interfere with specific detection of the target. Thus, in PerkinElmer, the amount of fluorophore present in a stained sample is low. By contrast, the claimed stained biological sample necessarily includes a high amount of chromogen. This is because the claimed stained biological sample includes an amount of chromogenic moiety that produces a specified result, e.g., that ‘the chromogenic moiety of the deposited complex produces a signal in the visible, infrared, or near infrared spectrum that provides for the specific detection of the target when exposed to light, wherein the light comprises one or more of visible light, infrared light, or near infrared light’ (claim 29). The amount of chromogen needed to produce this signal is much higher than the amount of fluorophore that would be used following the fluorescence microscopy methods specified in PerkinElmer. The clear differences between the claimed composition and PerkinElmer are further supported by a Declaration by Dr. Larry Morrison pursuant to 37 C.F.R. § 1.132 (the Declaration) which was first submitted in the prosecution of a granted priority application (copy attached). As noted therein, Dr. Morrison is an expert in the field. In his Declaration, Dr. Morrison states that fluorescent dyes are typically deposited at much lower concentrations than chromogens (Declaration, paragraph 6). Furthermore, if chromogens were deposited at concentrations similar to fluorescent materials, they would not be detectable by bright field microscopy. Accordingly, practicing the methods described in PerkinElmer would not result in a stained biological sample as presently claimed. Independent claims 30, 43, and 48 are different from the PerkinElmer disclosure for at least the same reasons as claim 29. The remaining claims in the rejection each depend directly or indirectly from said independent claims 29, 30, 43, and 48 and are different from the PerkinElmer disclosure for at least the same reasons as well. In the Office Action, the examiner states that the applicant’s prior remarks were not being addressed by the examiner because different portions of PerkinElmer were relied upon in the present rejection (Office Action, pg. 10). However, regardless of which portions of PerkinElmer are relied upon, and further if the reference is read as a whole, the aforementioned distinctions remain, and must be addressed by the examiner if any rejection based on PerkinElmer is maintained”. 
These arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection. 
First, although applicant argues that “even if the fluorophore used in PerkinElmer is one that has absorbance in the visible spectrum, the amount of fluorophore used would be far too low to allow its use as a chromogen”, the rejection is not based on that the fluorophore uses as a chromogen as argued by applicant. Since a deposited complex comprising a signaling conjugate comprising a phenolic moiety and a chromogenic moiety in claim 29 or 30 can be reasonably read as a deposited complex comprising (1) a signaling conjugate comprising a phenolic moiety (ie., tyramide) and (2) a chromogenic moiety (ie., a chromogen produced from a substrate of HRP such as oxidized DAB which has a brown color), TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. teaches that the chromogenic moiety comprised in the deposited complex is present in an amount sufficient to produce a signal in visible, infrared, or near infrared light spectrum, wherein said signal is detectable using bright field microscopy as recited in claims 29 and 30. 
Second, although applicant argues that “[I]n his Declaration, Dr. Morrison states that fluorescent dyes are typically deposited at much lower concentrations than chromogens (Declaration, paragraph 6). Furthermore, if chromogens were deposited at concentrations similar to fluorescent materials, they would not be detectable by bright field microscopy”, since the rejection is not based on that the fluorophore uses as a chromogen as argued by applicant, this declaration is unrelated to the rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 32 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. as applied to claims 29-31, 46, 47, 49, 50, 53, and 54 above, and further in view of Murillo et al., (US 2013/ 0109019 A1, priority date: July 2, 2010). 
The teachings of TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. have been summarized previously, supra. 
TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. does not disclose that 
the linker comprises polyethylene glycol as recited in claim 32. However, TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. teaches that the signaling conjugate comprises only a single phenolic moiety (ie., tyramide) (see pages 8 and 9). 
Murillo et al., teach that a hapten is conjugated to tyramine via polyethylene glycol linker to form a hapten-tyramide conjugate (see paragraphs [0265], [0282], [0287], [0303], and [0326]) and it is known that haptens that are commonly used in molecular biology applications include fluorescein, biotin, digoxigenin, and dinitrophenol (see “Hapten” from Wikipedia).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have made the signaling conjugate recited in claim 32 by conjugating a hapten such as biotin to tyramine via polyethylene glycol linker to form a hapten-tyramide conjugate in view of the prior arts of TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. and Murillo et al.. One having ordinary skill in the art would have been motivated to do so because Murillo et al., has successfully conjugated a hapten to tyramine via polyethylene glycol linker to form a hapten-tyramide conjugate (see paragraphs [0265], [0282], [0287], [0303], and [0326]) and it is known that haptens that are commonly used in molecular biology applications include fluorescein, biotin, digoxigenin, and dinitrophenol (see “Hapten” from Wikipedia). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to make the signaling conjugate recited in claim 32 such as a biotin-tyramide conjugate by conjugating a hapten such as biotin to tyramine via polyethylene glycol linker in view of the prior arts of  TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. and Murillo et al.. 
Response to Arguments
In page 18, last paragraph bridging to page 19, first paragraph of applicant’s remarks, applicant argues that “[A]pplicant respectfully submits that Murillo et al. does not cure the aforementioned deficiencies of the § 102 rejection based on PerkinElmer for the reasons set forth above in the traversal of the § 102 rejection based on PerkinElmer. Withdrawal of the § 103 rejection based on PerkinElmer in view of Murillo et al., is therefore respectfully solicited”. 
These arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection because TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. teaches all imitations recited in claim 29 (see Response to Arguments related to Rejection Item No. 8). 

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	No claim is allowed.  
13. 	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634 
April 29, 2022